■Evans, J.
1. The testimony of a party who offers himself as a witness in his own behalf is to be construed most strongly against him when.it is self-contradictory, vague, or equivocal. W. & A. R. Co. v. Evans, 96 Ga. 481; Freyermuth v. R. Co., 107 Ga. 32 ; Ray v. Green, 113 Ga. 920 ; Farmer v. Davenport, 118 Ga. 289. And he “ is not entitled to a finding in his favor if that version of his testimony the most unfavorable to him shows that the verdict should be against him.” Southern Bank v. Goette, 108 Ga. 796.
2. Applying the rule above stated to the testimony of the plaintiff in the present case, what she swore on the last trial was not materially different from the version she gave of the occurrence under investigation at the trial under review when the case was here at the March term, 1903 (118 Ga. 227) ; and as was then pointed out, she was not, in view of her own sworn admissions, entitled to a recovery. . Judgment reversed.

All the Justices concur.